     2:20-cv-01687-BHH         Date Filed 06/21/21       Entry Number 141        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                            )
CONSERVATION LEAGUE, et al.,                      )
                                                  )
                Plaintiffs,                       )
                                                  )
       v.                                         )
                                                  )        No. 2:20-cv-01687-BHH
MICHAEL REGAN, as Administrator of the            )
U.S. Environmental Protection Agency, et al.,     )
                                                  )
               Defendants,                        )
                                                  )
AMERICAN FARM BUREAU                              )
FEDERATION, et al.,                               )
                                                  )
               Intervenor-Defendants.             )
                                                  )

                CONSENT MOTION TO MODIFY SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A) and Local Rule 6.01, Plaintiffs South Carolina

Coastal Conservation League, et al., Defendants Michael Regan, et al. (“Defendants” or “the

Agencies”), and Intervenor-Defendants American Farm Bureau Federation, et al. (collectively,

the “Parties”) stipulate to and jointly move the Court to enter an order modifying the scheduling

order for summary judgment briefing entered by the Court on May 17, 2021 (Doc. 118).

       In requesting modification of the scheduling order, the Parties seek (1) to extend certain

deadlines by three days to reflect the recent adoption of an intervening federal holiday; and (2) to

clarify that the deadlines and page limits will apply not only to briefing in connection with

motions for summary judgment but also to briefing in connection with the Motion for Voluntary
     2:20-cv-01687-BHH         Date Filed 06/21/21      Entry Number 141        Page 2 of 4




Remand Without Vacatur filed by Defendants on June 21, 2021 (Doc. 140).1

       Accordingly, the Parties stipulate to and jointly move for the following modifications to

Paragraphs 3 to 6 of the existing scheduling order (Doc. 118), with deletions denoted with

strikethrough and insertions denoted in underline:



               3.     Intervenor-Defendants shall file a combined response to Plaintiffs’

       and/or Defendants’ motion for summary judgment and Defendants’ motion for

       voluntary remand without vacatur and any cross-motion for summary judgment

       by June 25 28, 2021. Intervenor-Defendants’ combined response and summary

       judgment memorandum shall not exceed 45 pages.

               4.     Plaintiffs shall file a combined reply in support of summary

       judgment and response to Defendants’ motion for voluntary remand without

       vacatur and any cross-motion for summary judgment filed by Defendants and

       Intervenor-Defendants by July 9 12, 2021. The combined reply/response shall not

       exceed 65 pages.

               5.     Defendants shall file a reply in support of their cross-motion for

       summary judgmentmotion for voluntary remand without vacatur, if any, by July

       23 26, 2021. Defendants’ reply shall not exceed 30 pages.

               6.     Intervenor-Defendants shall file a reply in support of their cross-


1
 The Court’s May 17, 2021 scheduling order directed Defendants to file their cross-motion for
summary judgment/response to Plaintiffs’ motion for summary judgment no later than June 18,
2021. In lieu of a cross-motion for summary judgment/response to Plaintiffs’ motion for
summary judgment, Defendants have filed a Motion for Voluntary Remand Without Vacatur.
Furthermore, given that June 18, 2021, is now a federal holiday, see Juneteenth National
Independence Day Act, Pub. L. No. 117-17, 135 Stat. 287 (2021), Defendants filed their Motion
for Voluntary Remand Without Vacatur on June 21, 2021. The Parties seek to extend the
deadlines for the remaining briefs by a corresponding three days.

                                                2
     2:20-cv-01687-BHH         Date Filed 06/21/21      Entry Number 141         Page 3 of 4




       motion for summary judgment, if any, by July 30 August 2, 2021. Intervenor-

       Defendants’ reply shall not exceed 30 pages.



       The Parties have agreed to these modifications to facilitate the orderly briefing of issues

in connection with motions for summary judgment and for voluntary remand without vacatur.

       For the foregoing reasons, the Parties jointly request that the Court grant this motion for

good cause shown and enter an order modifying the existing scheduling order (Doc. 118) as set

forth above.

       Respectfully submitted this the 21st day of June 2021.


s/ Frank S. Holleman III                              M. RHETT DEHART
Frank S. Holleman III                                 Acting United States Attorney
D.S.C. Bar No. 1911                                   District of South Carolina
Kelly F. Moser*
Geoffrey R. Gisler*                                   s/ Hubert T. Lee
Nicholas S. Torrey*                                   HUBERT T. LEE
Leslie A. Griffith*                                   Trial Attorney
Southern Environmental Law Center                     U.S. Department of Justice
601 West Rosemary Street, Suite 220                   P.O. Box 7611
Chapel Hill, NC 27516-2356                            Washington, DC 20044
Telephone: (919) 967-1450                             (202) 514-1806
Facsimile: (919) 929-9421                             Hubert.Lee@usdoj.gov
fholleman@selcnc.org
kmoser@selcnc.org                                     Lee Berlinsky
ggisler@selcnc.org                                    Fed. ID# 05443
ntorrey@selcnc.org                                    Assistant United States Attorney
lgriffith@selcnc.org                                  151 Meeting Street, Suite 200
                                                      Charleston, SC 29401
Mark Sabath*                                          Telephone: (843) 266-1679
Southern Environmental Law Center                     Lee.Berlinsky@usdoj.gov
201 West Main Street, Suite 14
Charlottesville, VA 22902-5065                        Attorneys for Defendants
Telephone: (434) 977-4090
Facsimile: (434) 977-1493
msabath@selcva.org

Attorneys for Plaintiffs                              * Pro hac vice



                                                 3
     2:20-cv-01687-BHH       Date Filed 06/21/21   Entry Number 141   Page 4 of 4




s/ W. Thomas Lavender, Jr.
W. Thomas Lavender, Jr., Fed ID No. 2609
Joan Wash Hartley, Fed ID No. 9548
Nexsen Pruet, LLC
1230 Main Street, Suite 700
Columbia, SC 29201
(803) 253-8233
TLavender@nexsenpruet.com
jhartley@nexsenpruet.com

Timothy S. Bishop*
Colleen M. Campbell*
MAYER BROWN LLP
1999 K Street NW
Washington, DC 20006
(202) 263-3000
tbishop@mayerbrown.com
ccampbell@mayerbrown.com

Brett E. Legner*
MAYER BROWN LLP
71 South Wacker Drive
Chicago, IL 60606
(312) 782-0600
blegner@mayerbrown.com

Attorneys for Intervenor-Defendants


* Pro hac vice




                                           4
